OFFICE   OFTHEATTORNEY            GENERAL   OFTEXAS
                            AUSTIN




Hon. H. Y. cFantlltlgaasp
OoUnty Auditor
r?atarro  county
Corsiama,    T e x.a 8

               RittIs the eonstable
                    mileage
                    And related

Dear Sir;




                                      past yeac;lu roun4
                                       above the al&wed
                                      hi0 ill dedueted a8
                                       hao been pai& lS#
                                     8 he now enbltled to
                               irr $480.00 whioh inaladee


                      report OS one oonatablo tanr
                      erred fo in the above quoa-
                      .oo grorsa oolleotlone, #%.mo,
                   fSe8,  183aviRg #700.00 over his
                  ram this he deduota his deputy
     aonstable:s salary and his telephone anh,
     telmgraph bill and the above mentIoned $430.
     for traveling erpemma whfoh shows that ha
     does not owe the county any exoess feebl to2
     the year.
                                                        272


Ron. E. T. Cunnln@mn,    page 2


         -hit3 &%!B thing OCCUlTed iA the yefir
     1938 and OA the same baeia the Oounty made
     the constable pay back to the oounty $96.00
     iA eXC888 tees. In the eVeAt you rule that
     he ie allovped to deduct his traveling ex-
     peAsee, ehould the county reiund him the
     money paid for the yaar 19587

         *'Plea88 give ~1) a ruling as to whether
     he ie allowed to make these deduotlons.*

         ArGlcle lC65, Code of Criminal Prooedure,
reads, in part, aa followSi
         The    followlag fees shall be allowed the
     sheriff,   or other peaoe offloer performing
     the same   services in miSdeme&AOr casea, to
     be taxed   against the defendant on conviction:

         *1. Fofexecuting   oath warrant of ar-
     rest.or capia8, or making arrest without war-
     rant, two dollars.



               For oonveyi~g a wittisasattaohed by
     hiat It'atiy oourt out of hls oounty .?our dol-
     lars tar each day or fractlo~al pa&    thereof,
     and his actual necessary expoAsea.by the mxu-
     est practicable publio ooAveyeAoe, the amnmt
     to be stated by said offloer, under oath and
     approved by the judge of thecomt     .frap which
     the attaohment iesued.

         =9. For OOAVayillg a prlaoner after OOA-
     riotion to the county jail, for eaoh mile,
     gOiA$ aAd OcoliAg, by the AearelSt prectlcable
     route by pri+ate oomeya~ce,   ten aente a
     Fle;,or bJr railway,  eeten end one-ht6lI CeAtfI
            .
         "10. For conveying a prisoner arrested
     on a warrant or oaplas Issued from another
     CoUAty to the court or jail 0r the oounty
                                                                273




    from rhioh the prowas WAS issued, for eaoh
    BUS trsvaled going and aanting, by the beer-
    est pr.sotiaable route, twelve an8 one-half
    cents.

           '11. For each mile ha.eurybe oompelled
    to travel in exeouting c;rininal process and
               OT 6ttW3hiAg WitAW3, BBVM 6Ad m-
    tTUltLlOltin(T:
    half cents. For traveling in the service of
    process not otherwise grovfded for, the sum
    of seven and one-half oenta for eaoh mile &o-
    in& and re&rning.    If two or more persona
    are menticxmd in the same writ, or two or more
    writs iA tha aame case, he shall oharge otiy
    for the distance aotuelly and Aeaeeaarily
    traveled in tlv3 sme.v

          It is necessary that we bear in &Id the faot
that the tee statutes are atriotly oonstrued end fees
by iTaplioat.ioAare not permitted.   It is a rery settled
matter that the constable, who is campenaated on a fee
besis is not entitled to any See at all in a miade&aee~-
or C%Se unless e oOAThti0~   is obtained.

    Tex. JUT., rol.   34, p. 4s6& .
    LEoCalla vs. city or Raekdule.  46 s.P;.   SM.

           The ebove mentioned statute expressly pro-
vides tees by,the way of acaqeaaetion for the pertleu-
lar servioea enuraecetsd therein end unless ths partiou-
lar serviae is aotually perfoamed the oiiioer is entitled
to no ree rcm auoh service. The fees provided therein
are allowed only when such MlZVioea are aotaally     per-
formed by the offloer. When en orfiuer exeoutea a
warrant of arrest or aapiaa Ln a ml6deraeknor case or
m&es a b&al arreat without P warrant,     he is entitled
to the mm of two dollars.     Where it is AeOesW?Il'yfor
auah ofricer to do rmy traveling in connection with the
exeouting the warrant oi arrest or oapies, he is entitled
to the rLlsnge provided by.Artiole IGaS, Code oi Criminal
Procedure,   au2ra. However   if it is not necessary to
do any trmeling    in ereOut&   a warraAt,oi arrest, ox
~~pf~a~o~re~?~~f~$~~~A~~~~~~l~h~?~~e~~~~uah          o*ficerS
                                                                                 25’4




Tbareforo, your f’irkt        ausstlon f8 ree;isotfully ennwer-
06 la the no~utivs.

             Flth mforsaoe    to your twoad          quortion, wa
direct      your  attention  tO Sootion     4 of     Artiole       8868    and
hl-tiole     9891, %WAOA’S    dUlOtRt.6     cilil.    titlhUtO8.          i&C-
tfon      4 of krtlols   S#S, nupra,      mada,      io part, an fol-
lGW*:

            *'In oountiefb ooataining airty thousand
       and onn (60,001) aa4 not zorm than one hundred.
       tbausand (100,600) Fnhabitmt8: County Judge
       District or CrirPlnal District iittome~, Eherkf,
       County  Clerk,  County  httosaoy, Dirtriot Clmk,
       Tax Colloator, Tax ks%ee~~r, or the iaiieasor
       and Collaotor of 2%x60, Four Tha~sand ($4000.00)
       Dollcra eaeh; Jttatico of the Eea6s end Comte-
       bls, Twnty-one IPmdra4 (C8100.00) Dollers
       *aoh.*

        hrtlolo 5891, Vmxm*r    iixiotaste4ClrU~ Etat-
ute8 rmt8, in part, an rollowar




              *In oountlcw oontalnitq strep thcxasand
         and aa (60&O       a@ nat more thaA on0 hun-
         drsd t hcu&wid 4160,000) inhabitants, dieeric
         an& oounty affitaors ~00404 herrin ah011 retain
         oze-Chird  of euoh BXQB~W facrr atll  lsuoh one-
2Y5
276
                                                                        277




         ths3necus4~ry trwelln~ expen468, hcluding
         th4 ex.gea4e ot $44 ,011 and a rea4onable
         &mount at 'up4taep 4, iaaurrud by the oonnta-
         blr in *the d18ahlirsg af bls otflcinl d;lties,
         proride he OO;4;dle& rlth krtlcleo 3839 Cnnd
         ss91, bUpr(L."

               For your aonrrnlator w4 er8 enalo4in& 0 aopf
Of our opinion Isa. o-l.666.

               we     40 30t bar6 suifioient r4ett3to    tmswr   your
thtr4     gussttan.   X9rhwver, Lf yau will pre44oat us 411
th4     rcatctr0gmiiag 48id ~~444tht, a ~.ili b0 @=a to
gira     It cur roost eurbful oon4M4r4tion.
         Tyuating  that tha forrgoin6 sully atS4mM               your
tuqtliry* we rc85ala




                                                 A&o11    Uillf4#w
ASWb                                                     ksaistaat
2~1.      (4. op:nfox O-rS661




                         APPROVEMAR   28, 1940

                        LJJU4d
                         ATTORNEY GENERAL OF TEXAS